Exhibit 10.2

EXECUTION VERSION

 

 

 

GUARANTY AND SECURITY AGREEMENT

Dated as of December 7, 2009

among

THE PRINCETON REVIEW, INC.

and

Each Grantor

From Time to Time Party Hereto

and

GENERAL ELECTRIC CAPITAL CORPORATION,

as Administrative Agent and Collateral Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page ARTICLE I DEFINED TERMS    1

Section 1.1

  

Definitions

   1

Section 1.2

  

Certain Other Terms

   4 ARTICLE II GUARANTY    4

Section 2.1

  

Guaranty

   4

Section 2.2

  

Limitation of Guaranty

   4

Section 2.3

  

Contribution

   4

Section 2.4

  

Authorization; Other Agreements

   5

Section 2.5

  

Guaranty Absolute and Unconditional

   5

Section 2.6

  

Waivers

   6

Section 2.7

  

Reliance

   6 ARTICLE III GRANT OF SECURITY INTEREST    7

Section 3.1

  

Collateral

   7

Section 3.2

  

Grant of Security Interest in Collateral

   7 ARTICLE IV REPRESENTATIONS AND WARRANTIES    8

Section 4.1

  

Title; No Other Liens

   8

Section 4.2

  

Perfection and Priority

   8

Section 4.3

  

Jurisdiction of Organization; Chief Executive Office

   8

Section 4.4

  

Locations of Inventory, Equipment and Books and Records

   8

Section 4.5

  

Pledged Collateral

   8

Section 4.6

  

Instruments and Tangible Chattel Paper Formerly Accounts

   9

Section 4.7

  

Intellectual Property

   9

Section 4.8

  

Commercial Tort Claims

   10

Section 4.9

  

Specific Collateral

   10

Section 4.10

  

Enforcement

   10

Section 4.11

  

Representations and Warranties of the Credit Agreement

   10 ARTICLE V COVENANTS    10

Section 5.1

  

Maintenance of Perfected Security Interest; Further Documentation and Consents

   10

Section 5.2

  

Changes in Locations, Name, Etc

   11

Section 5.3

  

Pledged Collateral

   11

Section 5.4

  

Accounts

   12

Section 5.5

  

Commodity Contracts

   12

Section 5.6

  

Delivery of Instruments and Tangible Chattel Paper and Control of Investment
Property, Letter-of-Credit Rights and Electronic Chattel Paper

   12

Section 5.7

  

Intellectual Property

   13

Section 5.8

  

Notices

   14

Section 5.9

  

Notice of Commercial Tort Claims

   14 ARTICLE VI REMEDIAL PROVISIONS    15

Section 6.1

  

Code and Other Remedies

   15

Section 6.2

  

Accounts and Payments in Respect of General Intangibles

   18

Section 6.3

  

Pledged Collateral

   19

Section 6.4

  

Proceeds to be Turned over to and Held by Administrative Agent

   19

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

Section 6.5

  

Registration Rights

   20

Section 6.6

  

Deficiency

   20 ARTICLE VII THE ADMINISTRATIVE AGENT    20

Section 7.1

  

Administrative Agent’s Appointment as Attorney-in-Fact

   20

Section 7.2

  

Authorization to File Financing Statements

   22

Section 7.3

  

Authority of Administrative Agent

   22

Section 7.4

  

Duty; Obligations and Liabilities

   22 ARTICLE VIII MISCELLANEOUS    23

Section 8.1

  

Reinstatement

   23

Section 8.2

  

Release of Collateral

   23

Section 8.3

  

Independent Obligations

   24

Section 8.4

  

No Waiver by Course of Conduct

   24

Section 8.5

  

Amendments in Writing

   24

Section 8.6

  

Additional Grantors; Additional Pledged Collateral

   24

Section 8.7

  

Notices

   25

Section 8.8

  

Successors and Assigns

   25

Section 8.9

  

Counterparts

   25

Section 8.10

  

Severability

   25

Section 8.11

  

Governing Law

   25

Section 8.12

  

Waiver of Jury Trial

   25

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

   ANNEXES AND SCHEDULES Annex 1   

Form of Pledge Amendment

Annex 2   

Form of Joinder Agreement

Annex 3   

Form of Intellectual Property Security Agreement

Schedule 1   

Commercial Tort Claims

Schedule 2   

Filings

Schedule 3   

Jurisdiction of Organization; Chief Executive Office

Schedule 4   

Location of Inventory and Equipment

Schedule 5   

Pledged Collateral

Schedule 6   

Intellectual Property

 

iii



--------------------------------------------------------------------------------

GUARANTY AND SECURITY AGREEMENT, dated as of December 7, 2009, by THE PRINCETON
REVIEW, INC. (the “Borrower”) and each of the other entities listed on the
signature pages hereof or that becomes a party hereto pursuant to Section 8.6
(together with the Borrower, the “Grantors”), in favor of General Electric
Capital Corporation (“GE Capital”), as administrative agent and collateral agent
(in such capacity, together with its successors and permitted assigns, the
“Administrative Agent”) for the Lenders and the L/C Issuers and each other
Secured Party (each as defined in the Credit Agreement referred to below).

W I T N E S S E T H:

WHEREAS, pursuant to the Credit Agreement dated as of December 7, 2009, (as the
same may be modified from time to time, the “Credit Agreement”) among the
Borrower, the guarantors party thereto, the Lenders and the L/C Issuers from
time to time party thereto and GE Capital, as administrative agent and
collateral agent for the Lenders and the L/C Issuers, the Lenders and the L/C
Issuers have severally agreed to make extensions of credit to the Borrower upon
the terms and subject to the conditions set forth therein;

WHEREAS, each Grantor (other than the Borrower) has agreed to guaranty the
Obligations (as defined in the Credit Agreement) of the Borrower;

WHEREAS, each Grantor will derive substantial direct and indirect benefits from
the making of the extensions of credit under the Credit Agreement; and

WHEREAS, it is a condition precedent to the obligation of the Lenders and the
L/C Issuers to make their respective extensions of credit to the Borrower under
the Credit Agreement that the Grantors shall have executed and delivered this
Agreement to the Administrative Agent;

NOW, THEREFORE, in consideration of the premises and to induce the Lenders, the
L/C Issuers and the Administrative Agent to enter into the Credit Agreement and
to induce the Lenders and the L/C Issuers to make their respective extensions of
credit to the Borrower thereunder, each Grantor hereby agrees with the
Administrative Agent as follows:

ARTICLE I

DEFINED TERMS

Section 1.1 Definitions. (a) Capital terms used herein without definition are
used as defined in the Credit Agreement.

(b) The following terms have the meanings given to them in the UCC and terms
used herein without definition that are defined in the UCC have the meanings
given to them in the UCC (such meanings to be equally applicable to both the
singular and plural forms of the terms defined): “account”, “account debtor”,
“as-extracted collateral”, “certificated security”, “chattel paper”, “commercial
tort claim”, “commodity contract”, “deposit account”, “electronic chattel
paper”, “equipment”, “farm products”, “fixture”, “general intangible”, “goods”,
“health-care-insurance receivable”, “instruments”, “inventory”, “investment
property”, “letter-of-credit right”, “proceeds”, “record”, “securities account”,
“security”, “supporting obligation” and “tangible chattel paper”.

 

     

GUARANTY AND SECURITY AGREEMENT

THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

(c) The following terms shall have the following meanings:

“Agreement” means this Guaranty and Security Agreement.

“Applicable IP Office” means the United States Patent and Trademark Office, the
United States Copyright Office or any similar office or agency within or outside
the United States.

“Collateral” has the meaning specified in Section 3.1.

“Excluded Equity” means any voting stock in excess of 66% of the outstanding
voting stock of any Excluded Foreign Subsidiary. For the purposes of this
definition, “voting stock” means, with respect to any issuer, the issued and
outstanding shares of each class of Stock of such issuer entitled to vote
(within the meaning of Treasury Regulations § 1.956-2(c)(2)).

“Excluded Property” means, collectively, (i) Excluded Equity, (ii) any permit or
license or any Contractual Obligation entered into by any Grantor (A) that
prohibits or requires the consent of any Person other than the Borrower and its
Affiliates as a condition to the creation by such Grantor of a Lien on any
right, title or interest in such permit, license or Contractual Agreement or the
subject matter thereof any Stock or Stock Equivalent related thereto or (B) to
the extent that any Requirement of Law applicable thereto prohibits the creation
of a Lien thereon, but only, with respect to the prohibition in (A) and (B), to
the extent, and for as long as, such prohibition is not terminated or rendered
unenforceable or otherwise deemed ineffective by the UCC or any other
Requirement of Law, (iii) fixed or capital assets owned by any Grantor that are
subject to a purchase money Lien or a Capital Lease if the Contractual
Obligation pursuant to which such Lien is granted (or in the document providing
for such Capital Lease) prohibits or requires the consent of any Person other
than the Borrower and its Affiliates as a condition to the creation of any other
Lien on such equipment, (iv) any “intent to use” Trademark applications for
which a statement of use has not been filed (but only until such statement is
filed), and (v) Vehicles; provided, however, “Excluded Property” shall not
include any proceeds, products, substitutions or replacements of Excluded
Property (unless such proceeds, products, substitutions or replacements would
otherwise constitute Excluded Property).

“Guaranteed Obligations” has the meaning set forth in Section 2.1.

“Guarantor” means each Grantor other than the Borrower.

“Guaranty” means the guaranty of the Guaranteed Obligations made by the
Guarantors as set forth in this Agreement.

“Material Intellectual Property” means Intellectual Property that is owned by or
licensed to a Grantor pursuant to a written agreement and material to the
conduct of any Grantor’s business.

“Pledged Certificated Stock” means all certificated securities and any other
Stock or Stock Equivalent of any Person evidenced by a certificate, instrument
or other similar document (as defined in the UCC), in each case owned by any
Grantor, and any distribution of property made on, in respect of or in exchange
for the foregoing from time to time, exceeding $100,000 in the aggregate
including all Stock and Stock Equivalents listed on Schedule 5. Pledged
Certificated Stock excludes any Excluded Property and any Cash Equivalents that
are not held in Controlled Securities Accounts to the extent permitted by
Section 7.11 of the Credit Agreement.

 

   2   

GUARANTY AND SECURITY AGREEMENT

THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

“Pledged Collateral” means, collectively, the Pledged Stock and the Pledged Debt
Instruments.

“Pledged Debt Instruments” means all right, title and interest of any Grantor in
instruments evidencing any Indebtedness owed to such Grantor or other
obligations owed to such Grantor, and any distribution of property made on, in
respect of or in exchange for the foregoing from time to time, exceeding
$100,000 in the aggregate, including all Indebtedness described on Schedule 5,
issued by the obligors named therein. Pledged Debt Instruments excludes any Cash
Equivalents that are not held in Controlled Securities Accounts to the extent
permitted by Section 7.11 of the Credit Agreement

“Pledged Investment Property” means any investment property of any Grantor, and
any distribution of property made on, in respect of or in exchange for the
foregoing from time to time, exceeding $100,000 in the aggregate other than any
Pledged Stock or Pledged Debt Instruments. Pledged Investment Property excludes
any Cash Equivalents that are not held in Controlled Securities Accounts to the
extent permitted by Section 7.11 of the Credit Agreement

“Pledged Stock” means all Pledged Certificated Stock and all Pledged
Uncertificated Stock.

“Pledged Uncertificated Stock” means any Stock or Stock Equivalent of any Person
that is not Pledged Certificated Stock, including all right, title and interest
of any Grantor as a limited or general partner in any partnership not
constituting Pledged Certificated Stock or as a member of any limited liability
company, all right, title and interest of any Grantor in, to and under any
Constituent Document of any partnership or limited liability company to which it
is a party, and any distribution of property made on, in respect of or in
exchange for the foregoing from time to time, exceeding $100,000 in the
aggregate including in each case those interests set forth on Schedule 5, to the
extent such interests are not certificated. Pledged Certificated Stock excludes
any Excluded Property and any Cash Equivalents that are not held in Controlled
Securities Accounts to the extent permitted by Section 7.11 of the Credit
Agreement.

“Security Cash Collateral Account” means a Cash Collateral Account that is not a
L/C Cash Collateral Account.

“Software” means (a) all computer programs, including source code and object
code versions, (b) all data, databases and compilations of data, whether machine
readable or otherwise, and (c) all documentation, training materials and
configurations related to any of the foregoing.

“Subsidiary Guarantor” means any Guarantor that is a Subsidiary of the Borrower.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of New York; provided, however, that, in the event that, by reason of
mandatory provisions of any applicable Requirement of Law, any of the
attachment, perfection or priority of the Administrative Agent’s or any other
Secured Party’s security interest in any Collateral is governed by the Uniform
Commercial Code of a jurisdiction other than the State of New York, “UCC” shall
mean the Uniform Commercial Code as in effect in such other jurisdiction for
purposes of the provisions hereof relating to such attachment, perfection or
priority and for purposes of the definitions related to or otherwise used in
such provisions.

 

   3   

GUARANTY AND SECURITY AGREEMENT

THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

“Vehicles” means all vehicles covered by a certificate of title law of any
state.

Section 1.2 Certain Other Terms. (a) The meanings given to terms defined herein
shall be equally applicable to both the singular and plural forms of such terms.
The terms “herein”, “hereof” and similar terms refer to this Agreement as a
whole and not to any particular Article, Section or clause in this Agreement.
References herein to an Annex, Schedule, Article, Section or clause refer to the
appropriate Annex or Schedule to, or Article, Section or clause in this
Agreement. Where the context requires, provisions relating to any Collateral
when used in relation to a Grantor shall refer to such Grantor’s Collateral or
any relevant part thereof.

(b) Section 1.5 (Interpretation) of the Credit Agreement is applicable to this
Agreement as and to the extent set forth therein.

ARTICLE II

GUARANTY

Section 2.1 Guaranty. To induce the Lenders to make the Loans and the
L/C Issuers to Issue Letters of Credit, each Guarantor hereby, jointly and
severally, absolutely, unconditionally and irrevocably guarantees, as primary
obligor and not merely as surety, the full and punctual payment when due,
whether at stated maturity or earlier, by reason of acceleration, mandatory
prepayment or otherwise in accordance with any Loan Document, of all the
Obligations of the Borrower whether existing on the date hereof or hereinafter
incurred or created (the “Guaranteed Obligations”). This Guaranty by each
Guarantor hereunder constitutes a guaranty of payment and not of collection.

Section 2.2 Limitation of Guaranty. Any term or provision of this Guaranty or
any other Loan Document to the contrary notwithstanding, the maximum aggregate
amount for which any Subsidiary Guarantor shall be liable hereunder shall not
exceed the maximum amount for which such Subsidiary Guarantor can be liable
without rendering this Guaranty or any other Loan Document, as it relates to
such Subsidiary Guarantor, subject to avoidance under applicable Requirements of
Law relating to fraudulent conveyance or fraudulent transfer (including the
Uniform Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act and
Section 548 of title 11 of the United States Code or any applicable provisions
of comparable Requirements of Law) (collectively, “Fraudulent Transfer Laws”).
Any analysis of the provisions of this Guaranty for purposes of Fraudulent
Transfer Laws shall take into account the right of contribution established in
Section 2.3 and, for purposes of such analysis, give effect to any discharge of
intercompany debt as a result of any payment made under the Guaranty.

Section 2.3 Contribution. To the extent that any Subsidiary Guarantor shall be
required hereunder to pay any portion of any Guaranteed Obligation exceeding the
greater of (a) the amount of the economic benefit actually received by such
Subsidiary Guarantor from the Loans and other Obligations and (b) the amount
such Subsidiary Guarantor would otherwise have paid if such Subsidiary Guarantor
had paid the aggregate amount of the Guaranteed Obligations (excluding the
amount thereof repaid by the Borrower and Holdings) in the same proportion as
such Subsidiary Guarantor’s net worth on the date enforcement is sought
hereunder bears to the

 

   4   

GUARANTY AND SECURITY AGREEMENT

THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

aggregate net worth of all the Subsidiary Guarantors on such date, then such
Guarantor shall be reimbursed by such other Subsidiary Guarantors for the amount
of such excess, pro rata, based on the respective net worth of such other
Subsidiary Guarantors on such date.

Section 2.4 Authorization; Other Agreements. The Secured Parties are hereby
authorized, without notice to or demand upon any Guarantor and without
discharging or otherwise affecting the obligations of any Guarantor hereunder
and without incurring any liability hereunder, from time to time, to do each of
the following:

(a)(i) modify, amend, supplement or otherwise change, (ii) accelerate or
otherwise change the time of payment or (iii) waive or otherwise consent to
noncompliance with, any Guaranteed Obligation or any Loan Document;

(b) apply to the Guaranteed Obligations any sums by whomever paid or however
realized to any Guaranteed Obligation in such order as provided in the Loan
Documents;

(c) refund at any time any payment received by any Secured Party in respect of
any Guaranteed Obligation;

(d)(i) Sell, exchange, enforce, waive, substitute, liquidate, terminate,
release, abandon, fail to perfect, subordinate, accept, substitute, surrender,
exchange, affect, impair or otherwise alter or release any Collateral for any
Guaranteed Obligation or any other guaranty therefor in any manner,
(ii) receive, take and hold additional Collateral to secure any Guaranteed
Obligation, (iii) add, release or substitute any one or more other Guarantors,
makers or endorsers of any Guaranteed Obligation or any part thereof and
(iv) otherwise deal in any manner with the Borrower and any other Guarantor,
maker or endorser of any Guaranteed Obligation or any part thereof; and

(e) settle, release, compromise, collect or otherwise liquidate the Guaranteed
Obligations.

Section 2.5 Guaranty Absolute and Unconditional. Each Guarantor hereby waives
and agrees not to assert any defense, whether arising in connection with or in
respect of any of the following or otherwise, and hereby agrees that its
obligations under this Guaranty are irrevocable, absolute and unconditional and
shall not be discharged (except as a result of payment in full in cash of all
Guaranteed Obligations) as a result of or otherwise affected by any of the
following (which may not be pleaded and evidence of which may not be introduced
in any proceeding with respect to this Guaranty, in each case except as
otherwise agreed in writing by the Administrative Agent):

(a) the invalidity or unenforceability of any obligation of the Borrower or any
other Guarantor under any Loan Document or any other agreement or instrument
relating thereto (including any amendment, consent or waiver thereto), or any
security for, or other guaranty of, any Guaranteed Obligation or any part
thereof, or the lack of perfection or continuing perfection or failure of
priority of any security for the Guaranteed Obligations or any part thereof;

(b) the absence of (i) any attempt to collect any Guaranteed Obligation or any
part thereof from the Borrower or any other Guarantor or other action to enforce
the same or (ii) any action to enforce any Loan Document or any Lien thereunder;

 

   5   

GUARANTY AND SECURITY AGREEMENT

THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

(c) the failure by any Person to take any steps to perfect and maintain any Lien
on, or to preserve any rights with respect to, any Collateral;

(d) any workout, insolvency, bankruptcy proceeding, reorganization, arrangement,
liquidation or dissolution by or against the Borrower, any other Guarantor or
any of the Borrower’s other Subsidiaries or any procedure, agreement, order,
stipulation, election, action or omission thereunder, including any discharge or
disallowance of, or bar or stay against collecting, any Guaranteed Obligation
(or any interest thereon) in or as a result of any such proceeding;

(e) any foreclosure, whether or not through judicial sale, and any other Sale of
any Collateral or any election following the occurrence of an Event of Default
by any Secured Party to proceed separately against any Collateral in accordance
with such Secured Party’s rights under any applicable Requirement of Law; or

(f) any other defense, setoff, counterclaim or any other circumstance that might
otherwise constitute a legal or equitable discharge of the Borrower, any other
Guarantor or any of the Borrower’s other Subsidiaries, in each case other than
the payment in full of the Guaranteed Obligations.

Section 2.6 Waivers. Each Guarantor hereby unconditionally and irrevocably
waives and agrees not to assert any claim, defense, setoff or counterclaim based
on diligence, promptness, presentment, requirements for any demand or notice
hereunder including any of the following: (a) any demand for payment or
performance and protest and notice of protest, (b) any notice of acceptance,
(c) any presentment, demand, protest or further notice or other requirements of
any kind with respect to any Guaranteed Obligation (including any accrued but
unpaid interest thereon) becoming immediately due and payable and (d) any other
notice in respect of any Guaranteed Obligation or any part thereof, and any
defense arising by reason of any disability or other defense of the Borrower or
any other Guarantor. Until payment in full in cash of the Guaranteed Obligations
and termination of all Commitments, each Guarantor further unconditionally and
irrevocably agrees not to (x) enforce or otherwise exercise any right of
subrogation or any right of reimbursement or contribution or similar right
against the Borrower or any other Guarantor by reason of any Loan Document or
any payment made thereunder or (y) assert any claim, defense, setoff or
counterclaim it may have against any other Loan Party or set off any of its
obligations to such other Loan Party against obligations of such Loan Party to
such Guarantor. No obligation of any Guarantor hereunder shall be discharged
other than by complete performance.

Section 2.7 Reliance. Each Guarantor hereby assumes responsibility for keeping
itself informed of the financial condition of the Borrower, each other Guarantor
and any other guarantor, maker or endorser of any Guaranteed Obligation or any
part thereof, and of all other circumstances bearing upon the risk of nonpayment
of any Guaranteed Obligation or any part thereof that diligent inquiry would
reveal, and each Guarantor hereby agrees that no Secured Party shall have any
duty to advise any Guarantor of information known to it regarding such condition
or any such circumstances. In the event any Secured Party, in its sole
discretion, undertakes at any time or from time to time to provide any such
information to any Guarantor, such Secured Party shall be under no obligation to
(a) undertake any investigation not a part of its regular business routine,
(b) disclose any information that such Secured Party, pursuant to accepted or
reasonable commercial finance or banking practices, wishes to maintain
confidential or (c) make any future disclosures of such information or any other
information to any Guarantor.

 

   6   

GUARANTY AND SECURITY AGREEMENT

THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

ARTICLE III

GRANT OF SECURITY INTEREST

Section 3.1 Collateral. For the purposes of this Agreement, all of the following
property now owned or at any time hereafter acquired by a Grantor or in which a
Grantor now has or at any time in the future may acquire any right, title or
interests is collectively referred to as the “Collateral”:

(a) all accounts, chattel paper, deposit accounts, documents (as defined in the
UCC), equipment, general intangibles, instruments, inventory, investment
property and any supporting obligations related thereto;

(b) the commercial tort claims described on Schedule 1 and on any supplement
thereto received by the Administrative Agent pursuant to Section 5.9;

(c) all books and records pertaining to the other property described in this
Section 3.1;

(d) all property of such Grantor held by any Secured Party, including all
property of every description, in the custody of or in transit to such Secured
Party for any purpose, including safekeeping, collection or pledge, for the
account of such Grantor or as to which such Grantor may have any right or power,
including but not limited to cash;

(e) all other goods (including but not limited to fixtures) and personal
property of such Grantor, whether tangible or intangible and wherever located;
and

(f) to the extent not otherwise included, all proceeds of the foregoing;

provided, however, that “Collateral” shall not include any Excluded Property;
and provided, further, that if and when any property shall cease to be Excluded
Property, such property shall be deemed at all times from and after the date
thereof to constitute Collateral.

Section 3.2 Grant of Security Interest in Collateral. Each Grantor, as
collateral security for the prompt and complete payment and performance when due
(whether at stated maturity, by acceleration or otherwise) of the Obligations of
such Grantor (the “Secured Obligations”), hereby mortgages, pledges and
hypothecates to the Administrative Agent for the benefit of the Secured Parties,
and grants to the Administrative Agent for the benefit of the Secured Parties a
Lien on and security interest in, all of its right, title and interest in, to
and under the Collateral of such Grantor.

 

   7   

GUARANTY AND SECURITY AGREEMENT

THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

To induce the Lenders, the L/C Issuers and the Administrative Agent to enter
into the Loan Documents, each Grantor hereby represents and warrants each of the
following to the Administrative Agent, the Lenders, the L/C Issuers and the
other Secured Parties:

Section 4.1 Title; No Other Liens. Except for the Lien granted to the
Administrative Agent pursuant to this Agreement and other Permitted Liens
(except for those Permitted Liens not permitted to exist on any Collateral)
under any Loan Document (including Section 4.2), such Grantor owns each item of
the Collateral free and clear of any and all Liens or claims of others. Such
Grantor (a) is the record and beneficial owner of the Collateral pledged by it
hereunder constituting instruments or certificates and (b) has rights in or the
power to transfer each other item of Collateral in which a Lien is granted by it
hereunder, free and clear of any other Lien.

Section 4.2 Perfection and Priority. The security interest granted pursuant to
this Agreement constitutes a valid and continuing perfected security interest in
favor of the Administrative Agent in all Collateral subject, for the following
Collateral, to the occurrence of the following: (i) in the case of all
Collateral in which a security interest may be perfected by filing a financing
statement under the UCC, the completion of the filings and other actions
specified on Schedule 2 (which, in the case of all filings and other documents
referred to on such schedule, have been delivered to the Administrative Agent in
completed and duly authorized form), (ii) with respect to any deposit account,
the execution of Control Agreements, (iii) in the case of all Copyrights,
Trademarks and Patents for which UCC filings are insufficient, all appropriate
filings having been made with the Applicable IP Office, (iv) in the case of
letter-of-credit rights that are not supporting obligations of Collateral, the
execution of a Contractual Obligation granting control to the Administrative
Agent over such letter-of-credit rights and (v) in the case of electronic
chattel paper, the completion of all steps necessary to grant control to the
Administrative Agent over such electronic chattel paper. Such security interest
shall be prior to all other Liens on the Collateral except for Customary
Permitted Liens having priority over the Administrative Agent’s Lien by
operation of law or unless otherwise permitted by any Loan Document upon (i) in
the case of all Pledged Certificated Stock, Pledged Debt Instruments and Pledged
Investment Property, the delivery thereof to the Administrative Agent of such
Pledged Certificated Stock, Pledged Debt Instruments and Pledged Investment
Property consisting of instruments and certificates, in each case properly
endorsed for transfer to the Administrative Agent or in blank and as to which
the Administrative Agent has no notice of any adverse claim, (ii) in the case of
all Pledged Investment Property not in certificated form, the execution of
Control Agreements with respect to such investment property and (iii) in the
case of all other instruments and tangible chattel paper that are not Pledged
Certificated Stock, Pledged Debt Instruments or Pledged Investment Property, the
delivery thereof to the Administrative Agent of such instruments and tangible
chattel paper and as to which the Administrative Agent has no notice of any
adverse claim. Except as set forth in this Section 4.2, all actions by each
Grantor necessary or desirable to protect and perfect the Lien granted hereunder
on the Collateral have been duly taken.

Section 4.3 Jurisdiction of Organization; Chief Executive Office. Such Grantor’s
jurisdiction of organization, legal name and organizational identification
number, if any, and the location of such Grantor’s chief executive office or
sole place of business, in each case as of the date hereof, is specified on
Schedule 3.

Section 4.4 Locations of Inventory, Equipment and Books and Records. On the date
hereof, such Grantor’s inventory and equipment (other than inventory or
equipment in transit) and books and records concerning the Collateral are kept
at the locations listed on Schedule 4.

Section 4.5 Pledged Collateral. (a) The Pledged Stock pledged by such Grantor
hereunder (a) is listed on Schedule 5 and constitutes that percentage of the
issued and outstanding equity of all classes of each issuer thereof as set forth
on Schedule 5 and (b) has been duly authorized, validly issued and is fully paid
and nonassessable (other than Pledged Stock in limited liability companies and
partnerships).

 

   8   

GUARANTY AND SECURITY AGREEMENT

THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

(b) As of the Closing Date, all Pledged Collateral (other than Pledged
Uncertificated Stock) and all Pledged Investment Property consisting of
instruments and certificates has been delivered to the Administrative Agent in
accordance with Section 5.3(a).

(c) Upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent shall be entitled to exercise all of the rights of the
Grantor granting the security interest in any Pledged Stock, and a transferee or
assignee of such Pledged Stock shall become a holder of such Pledged Stock to
the same extent as such Grantor and be entitled to participate in the management
of the issuer of such Pledged Stock and, upon the transfer of the entire
interest of such Grantor, such Grantor shall, by operation of law, cease to be a
holder of such Pledged Stock.

Section 4.6 Instruments and Tangible Chattel Paper Formerly Accounts. No amount
payable to such Grantor under or in connection with any account is evidenced by
any instrument or tangible chattel paper that has not been delivered to the
Administrative Agent, properly endorsed for transfer, to the extent delivery is
required by Section 5.6(a).

Section 4.7 Intellectual Property. (a) Schedule 6 sets forth a true and complete
list of the following Intellectual Property such Grantor owns, licenses or
otherwise has the right to use pursuant to a written agreement: (i) Intellectual
Property that is registered or subject to applications for registration,
(ii) Internet Domain Names and (iii) Material Intellectual Property and material
Software (other than commercial off the shelf Software which is made available
for a total cost of less than $10,000), separately identifying that owned and
licensed to such Grantor and including for each of the foregoing items (1) the
owner, (2) the title, (3) the jurisdiction in which such item has been
registered or otherwise arises or in which an application for registration has
been filed, (4) as applicable, the registration or application number and
registration or application date and (5) any IP Licenses or other rights
(including franchises) granted by the Grantor with respect thereto except for IP
Licenses or other rights granted by such Grantor substantially in the form of
such Grantor’s standard customer agreement, if any.

(b) On the Closing Date, all Material Intellectual Property owned by such
Grantor is in full force and effect, subsisting, unexpired and to such Grantor’s
knowledge, valid and enforceable, and no Material Intellectual Property has been
abandoned. No breach or default of any material IP License shall be caused by
any of the following, and none of the following shall limit or impair the
ownership, use, validity or enforceability of, or any rights of such Grantor in,
any Material Intellectual Property: (i) the consummation of the transactions
contemplated by any Loan Document or (ii) to such Grantor’s knowledge, any
holding, decision, judgment or order rendered by any Governmental Authority.
There are no pending (or, to the knowledge of such Grantor, threatened) actions,
investigations, suits, proceedings, audits, claims, demands, orders or disputes
challenging the ownership, use, validity, enforceability of, or such Grantor’s
rights in, any Material Intellectual Property of such Grantor. To such Grantor’s
knowledge, no Person has been or is infringing, misappropriating, diluting,
violating or otherwise impairing any Intellectual Property of such Grantor. Such
Grantor, and to such Grantor’s knowledge each other party thereto, is not in
material breach or default of any material IP License.

 

   9   

GUARANTY AND SECURITY AGREEMENT

THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

Section 4.8 Commercial Tort Claims. The only commercial tort claims of any
Grantor existing on the date hereof in excess of $100,000 (regardless of whether
the amount, defendant or other material facts can be determined and regardless
of whether such commercial tort claim has been asserted, threatened or has
otherwise been made known to the obligee thereof or whether litigation has been
commenced for such claims) are those listed on Schedule 1, which sets forth such
information separately for each Grantor.

Section 4.9 Specific Collateral. None of the Collateral is or is proceeds or
products of farm products, as-extracted collateral, health-care-insurance
receivables or timber to be cut.

Section 4.10 Enforcement. No Permit, notice to or filing with any Governmental
Authority or any other Person or any consent from any Person is required for the
exercise by the Administrative Agent of its rights (including voting rights)
provided for in this Agreement or the enforcement of remedies in respect of the
Collateral pursuant to this Agreement, including the transfer of any Collateral,
except (a) filings or recordings in connection with the Liens granted to
Administrative Agent hereunder, (b) those obtained or made and delivered to
Administrative Agent on or prior to the Closing Date, (c) as may be required in
connection with the disposition of any portion of the Pledged Collateral by laws
affecting the offering and sale of securities or other assets generally, or
(d) any approvals that may be required to be obtained from any bailees or
landlords to collect or gain access to the Collateral.

Section 4.11 Representations and Warranties of the Credit Agreement. The
representations and warranties as to such Grantor and its Subsidiaries made by
the Borrower in Article IV (Representations and Warranties) of the Credit
Agreement are true and correct on each date as required by Section 3.2(b) of the
Credit Agreement.

ARTICLE V

COVENANTS

Each Grantor agrees with the Administrative Agent to the following, as long as
any Obligation or Commitment remains outstanding (other than Contingent
Indemnification Obligations) and, in each case, unless the Required Lenders
otherwise consent in writing:

Section 5.1 Maintenance of Perfected Security Interest; Further Documentation
and Consents. (a) Generally. Such Grantor shall (i) not use or permit any
Collateral to be used unlawfully or in violation of any provision of any Loan
Document, any Related Document, any Requirement of Law or any policy of
insurance covering the Collateral and (ii) not enter into any Contractual
Obligation or undertaking other than pursuant to a Requirement of Law
restricting the right or ability of such Grantor or the Administrative Agent to
Sell any Collateral if such restriction would have a Material Adverse Effect.

(b) Such Grantor shall maintain the security interest created by this Agreement
as a perfected security interest having at least the priority described in
Section 4.2 and shall defend such security interest and such priority against
the claims and demands of all Persons.

(c) Pursuant to Section 6.1(e) of the Credit Agreement, such Grantor shall
furnish to the Administrative Agent from time to time statements and schedules
further identifying and describing the Collateral and such other documents in
connection with the Collateral as the Administrative Agent may reasonably
request, all in reasonable detail and in form and substance satisfactory to the
Administrative Agent.

 

   10   

GUARANTY AND SECURITY AGREEMENT

THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

(d) At any time and from time to time, upon the written request of the
Administrative Agent, such Grantor shall, for the purpose of obtaining or
preserving the full benefits of this Agreement and of the rights and powers
herein granted, (i) promptly and duly execute and deliver, and have recorded,
such further documents, including an authorization to file (or, as applicable,
the filing) of any financing statement or amendment under the UCC (or other
filings under similar Requirements of Law) in effect in any jurisdiction with
respect to the security interest created hereby and (ii) take such further
action as the Administrative Agent may reasonably request, including (A) using
its best efforts to secure all approvals necessary or appropriate for the
assignment to or for the benefit of the Administrative Agent of any Contractual
Obligation, including any IP License, held by such Grantor and to enforce the
security interests granted hereunder and (B) executing and delivering any
Control Agreements with respect to deposit accounts and securities accounts.

(e) Reserved.

(f) To ensure that any of the Excluded Property set forth in clause (ii) of the
definition of “Excluded Property” becomes part of the Collateral, such Grantor
shall use its best efforts to obtain any required consents from any Person other
than the Borrower and its Affiliates and any Governmental Authority with respect
to any permit or license or any Contractual Obligation with such Person entered
into by such Grantor that requires such consent as a condition to the creation
by such Grantor of a Lien on any right, title or interest in such permit,
license or Contractual Obligation or any Stock or Stock Equivalent related
thereto.

Section 5.2 Changes in Locations, Name, Etc. Except upon 30 days’ prior written
notice to the Administrative Agent and delivery to the Administrative Agent of
(a) all documents reasonably requested by the Administrative Agent to maintain
the validity, perfection and priority of the security interests provided for
herein and (b) if applicable, a written supplement to Schedule 4 showing any
additional locations at which inventory or equipment shall be kept, such Grantor
shall not do any of the following:

(i) permit any inventory or equipment, in excess of $150,000 individually and
$250,000 in the aggregate, to be kept at a location other than those listed on
Schedule 4, except for inventory or equipment in transit;

(ii) change its jurisdiction of organization or its location, in each case from
that referred to in Section 4.3; or

(iii) change its legal name or organizational identification number, if any, or
corporation, limited liability company, partnership or other organizational
structure to such an extent that any financing statement filed in connection
with this Agreement would become misleading.

Section 5.3 Pledged Collateral. (a) Delivery of Pledged Collateral. Such Grantor
shall (i) deliver to the Administrative Agent, in suitable form for transfer and
in form and substance satisfactory to the Administrative Agent, (A) all Pledged
Certificated Stock, (B) all Pledged Debt Instruments and (C) all certificates
and instruments evidencing Pledged Investment Property and (ii) maintain all
other Pledged Investment Property in a Controlled Securities Account.

 

   11   

GUARANTY AND SECURITY AGREEMENT

THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

(b) Event of Default. During the continuance of an Event of Default, the
Administrative Agent shall have the right, at any time in its discretion and
without notice to the Grantor, to (i) transfer to or to register in its name or
in the name of its nominees any Pledged Collateral or any Pledged Investment
Property and (ii) exchange any certificate or instrument representing or
evidencing any Pledged Collateral or any Pledged Investment Property for
certificates or instruments of smaller or larger denominations.

(c) Cash Distributions with respect to Pledged Collateral. Except as provided in
Article VI, such Grantor shall be entitled to receive all cash distributions
paid in respect of the Pledged Collateral.

(d) Voting Rights. Except as provided in Article VI, such Grantor shall be
entitled to exercise all voting, consent and corporate, partnership, limited
liability company and similar rights with respect to the Pledged Collateral;
provided, however, that without the prior written consent of Administrative
Agent no vote shall be cast, consent given or right exercised or other action
taken by such Grantor that would impair the Collateral or be inconsistent with
or result in any violation of any provision of any Loan Document.

Section 5.4 Accounts. (a) Such Grantor shall not, other than in the ordinary
course of business, (i) grant any extension of the time of payment of any
account, (ii) compromise or settle any account for less than the full amount
thereof, (iii) release, wholly or partially, any Person liable for the payment
of any account, (iv) allow any credit or discount on any account or (v) amend,
supplement or modify any account in any manner that could adversely affect the
value thereof.

(b) So long as any Event of Default is continuing, the Administrative Agent
shall have the right to make test verifications of the Accounts in any manner
and through any medium that it reasonably considers advisable, and such Grantor
shall furnish all such assistance and information as the Administrative Agent
may reasonably require in connection therewith. At any time and from time to
time, upon the Administrative Agent’s request, such Grantor shall cause
independent public accountants or others satisfactory to the Administrative
Agent to furnish to the Administrative Agent reports showing reconciliations,
aging and test verifications of, and trial balances for, the accounts; provided,
however, that unless a Default shall be continuing, the Administrative Agent
shall request no more than four such reports during any calendar year.

Section 5.5 Commodity Contracts. Such Grantor shall not have any commodity
contract other than with a Person approved by the Administrative Agent and
subject to a Control Agreement.

Section 5.6 Delivery of Instruments and Tangible Chattel Paper and Control of
Investment Property, Letter-of-Credit Rights and Electronic Chattel Paper.
(a) If any amount in excess of $100,000 payable under or in connection with any
Collateral owned by such Grantor shall be or become evidenced by an instrument
or tangible chattel paper other than such instrument delivered in accordance
with Section 5.3(a) and in the possession of the Administrative Agent, such
Grantor shall mark all such instruments and tangible chattel paper with the
following legend: “This writing and the obligations evidenced or secured hereby
are subject to the security interest of General Electric Capital Corporation, as
Administrative Agent” and, at the request of the Administrative Agent, shall
immediately deliver such instrument or tangible chattel paper to the
Administrative Agent, duly indorsed in a manner satisfactory to the
Administrative Agent.

 

   12   

GUARANTY AND SECURITY AGREEMENT

THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

(b) Such Grantor shall not grant “control” (within the meaning of such term
under Article 9-106 of the UCC) over any investment property to any Person other
than the Administrative Agent.

(c) If such Grantor is or becomes the beneficiary of a letter of credit that is
(i) not a supporting obligation of any Collateral and (ii) in excess of
$100,000, such Grantor shall promptly, and in any event within 2 Business Days
after becoming a beneficiary, notify the Administrative Agent thereof and enter
into a Contractual Obligation with the Administrative Agent, the issuer of such
letter of credit or any nominated person with respect to the letter-of-credit
rights under such letter of credit. Such Contractual Obligation shall assign
such letter-of-credit rights to the Administrative Agent and such assignment
shall be sufficient to grant control for the purposes of Section 9-107 of the
UCC (or any similar section under any equivalent UCC). Such Contractual
Obligation shall also direct all payments thereunder to a Security Cash
Collateral Account. The provisions of the Contractual Obligation shall be in
form and substance reasonably satisfactory to the Administrative Agent.

(d) If any amount in excess of $100,000 payable under or in connection with any
Collateral owned by such Grantor shall be or become evidenced by electronic
chattel paper, such Grantor shall take all steps necessary to grant the
Administrative Agent control of all such electronic chattel paper for the
purposes of Section 9-105 of the UCC (or any similar section under any
equivalent UCC) and all “transferable records” as defined in each of the Uniform
Electronic Transactions Act and the Electronic Signatures in Global and National
Commerce Act.

Section 5.7 Intellectual Property. (a) Within 60 days after any change to
Schedule 6 for such Grantor, such Grantor shall provide the Administrative Agent
notification thereof and the short-form intellectual property agreements and
assignments as described in this Section 5.7 and other documents that the
Administrative Agent reasonably requests with respect thereto.

(b) Such Grantor shall (and shall cause all its licensees to) (i) (1) continue
to use each Trademark included in the Material Intellectual Property in order to
maintain such Trademark in full force and effect with respect to each class of
goods for which such Trademark is currently used, free from any claim of
abandonment for non-use, (2) maintain at least the same standards of quality of
products and services offered under such Trademark as are currently maintained,
(3) use such Trademark with the appropriate notice of registration and all other
notices and legends required by applicable Requirements of Law, (4) not adopt or
use any other Trademark that is confusingly similar or a colorable imitation of
such Trademark unless the Administrative Agent shall obtain a perfected security
interest in such other Trademark pursuant to this Agreement and (ii) not do any
act or omit to do any act whereby (w) such Trademark (or any goodwill associated
therewith) may become destroyed, invalidated, impaired or harmed in any way,
(x) any Patent included in the Material Intellectual Property may become
forfeited, misused, unenforceable, abandoned or dedicated to the public, (y) any
portion of the Copyrights included in the Material Intellectual Property may
become invalidated, otherwise impaired or fall into the public domain or (z) any
Trade Secret that is Material Intellectual Property may become publicly
available or otherwise unprotectable. Notwithstanding the foregoing, such
Grantor shall be permitted to dispose of Intellectual Property pursuant to
Section 8.4 of the Credit Agreement.

 

   13   

GUARANTY AND SECURITY AGREEMENT

THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

(c) Such Grantor shall notify the Administrative Agent immediately if it knows,
or has reason to know, that any application or registration relating to any
Material Intellectual Property may become forfeited, misused, unenforceable,
abandoned or dedicated to the public, or of any adverse determination or
development regarding the validity or enforceability or such Grantor’s ownership
of, interest in, right to use, register, own or maintain any Material
Intellectual Property (including the institution of, or any such determination
or development in, any proceeding relating to the foregoing in any Applicable IP
Office). Such Grantor shall take all actions that are necessary or reasonably
requested by the Administrative Agent to maintain and pursue each application
(and to obtain the relevant registration or recordation) and to maintain each
registration and recordation included in the Material Intellectual Property.
Notwithstanding the foregoing, such Grantor shall be permitted to dispose of
Intellectual Property pursuant to Section 8.4 of the Credit Agreement.

(d) Such Grantor shall not knowingly do any act or omit to do any act to
infringe, misappropriate, dilute, violate or otherwise impair the Intellectual
Property of any other Person. In the event that any Material Intellectual
Property of such Grantor is or has been infringed, misappropriated, violated,
diluted or otherwise impaired by a third party, such Grantor shall take such
action as it reasonably deems appropriate under the circumstances in response
thereto, including promptly bringing suit and recovering all damages therefor.

(e) Such Grantor shall execute and deliver to the Administrative Agent in form
and substance reasonably acceptable to the Administrative Agent and suitable for
filing in the Applicable IP Office or recording with the appropriate Internet
domain name registrar, as applicable, (i) the short-form intellectual property
security agreements in the form attached hereto as Annex 3 for all Copyrights,
Trademarks, Patents and IP Licenses of such Grantor and (ii) during the
continuance of any Event of Default, at the Administrative Agent’s request, a
duly executed form of assignment for all Internet Domain Names of such Grantor,
in each case, together with appropriate supporting documentation as may be
requested by the Administrative Agent.

Section 5.8 Notices. Such Grantor shall promptly notify the Administrative Agent
in writing of its acquisition of any interest hereafter in property that is of a
type where a security interest or lien must be or may be registered, recorded or
filed under, or notice thereof given under, any federal statute or regulation.

Section 5.9 Notice of Commercial Tort Claims. Such Grantor agrees that, if it
shall acquire any interest in any commercial tort claim in excess of $100,000
(whether from another Person or because such commercial tort claim shall have
come into existence), (i) such Grantor shall, promptly upon such acquisition,
deliver to the Administrative Agent, in each case in form and substance
satisfactory to the Administrative Agent, a notice of the existence and nature
of such commercial tort claim and a supplement to Schedule 1 containing a
specific description of such commercial tort claim, (ii) Section 3.1 shall apply
to such commercial tort claim and (iii) such Grantor shall execute and deliver
to the Administrative Agent, in each case in form and substance satisfactory to
the Administrative Agent, any document, and take all other action, deemed by the
Administrative Agent to be reasonably necessary or appropriate for the
Administrative Agent to obtain, on behalf of the Lenders, a perfected security
interest having at least the priority set forth in Section 4.2 in all such
commercial tort claims. Any supplement to Schedule 1 delivered pursuant to this
Section 5.9 shall, after the receipt thereof by the Administrative Agent, become
part of Schedule 1 for all purposes hereunder other than in respect of
representations and warranties made prior to the date of such receipt.

 

   14   

GUARANTY AND SECURITY AGREEMENT

THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

ARTICLE VI

REMEDIAL PROVISIONS

Section 6.1 Code and Other Remedies. (a) UCC Remedies. During the continuance of
an Event of Default, the Administrative Agent may exercise, in addition to all
other rights and remedies granted to it in this Agreement and in any other
instrument or agreement securing, evidencing or relating to any Secured
Obligation, all rights and remedies of a secured party under the UCC or any
other applicable law.

(b) Disposition of Collateral. Without limiting the generality of the foregoing,
the Administrative Agent may, without demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any notice
required by law referred to below) to or upon any Grantor or any other Person
(all and each of which demands, defenses, advertisements and notices are hereby
waived to the extent not otherwise expressly prohibited by law), during the
continuance of any Event of Default (personally or through its agents or
attorneys), (i) enter upon the premises where any Collateral is located, without
any obligation to pay rent, through self-help to the extent permitted by state
law, without judicial process, without first obtaining a final judgment or
giving any Grantor or any other Person notice or opportunity for a hearing on
the Administrative Agent’s claim or action, (ii) collect, receive, appropriate
and realize upon any Collateral and (iii) Sell, grant option or options to
purchase and deliver any Collateral (enter into Contractual Obligations to do
any of the foregoing), in one or more parcels at public or private sale or
sales, at any exchange, broker’s board or office of any Secured Party or
elsewhere upon such terms and conditions as it may deem advisable and at such
prices as it may deem best, for cash or on credit or for future delivery without
assumption of any credit risk. The Administrative Agent shall have the right,
upon any such public sale or sales and, to the extent permitted by the UCC and
other applicable Requirements of Law, upon any such private sale, to purchase
the whole or any part of the Collateral so sold, free of any right or equity of
redemption of any Grantor, which right or equity is hereby waived and released.

(c) Management of the Collateral. Each Grantor further agrees, that, during the
continuance of any Event of Default, (i) at the Administrative Agent’s request,
it shall assemble the Collateral and make it available to the Administrative
Agent at places that the Administrative Agent shall reasonably select, whether
at such Grantor’s premises or elsewhere, (ii) without limiting the foregoing,
the Administrative Agent also has the right to require that each Grantor store
and keep any Collateral pending further action by the Administrative Agent and,
while any such Collateral is so stored or kept, provide such guards and
maintenance services as shall be necessary to protect the same and to preserve
and maintain such Collateral in good condition, (iii) until the Administrative
Agent is able to Sell any Collateral, the Administrative Agent shall have the
right to hold or use such Collateral to the extent that it deems appropriate for
the purpose of preserving the Collateral or its value or for any other purpose
deemed appropriate by the Administrative Agent and (iv) the Administrative Agent
may, if it so elects, seek the appointment of a receiver or keeper to take
possession of any Collateral and to enforce any of the Administrative Agent’s
remedies (for the benefit of the Secured Parties), with respect to such
appointment without prior notice or hearing as to such appointment. The
Administrative Agent shall not have any obligation to any Grantor to maintain or
preserve the rights of any Grantor as against third parties with respect to any
Collateral while such Collateral is in the possession of the Administrative
Agent.

 

   15   

GUARANTY AND SECURITY AGREEMENT

THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

(d) Application of Proceeds. The Administrative Agent shall apply the cash
proceeds of any action taken by it pursuant to this Section 6.1, after deducting
all reasonable costs and expenses of every kind incurred in connection therewith
or incidental to the care or safekeeping of any Collateral or in any way
relating to the Collateral or the rights of the Administrative Agent and any
other Secured Party hereunder, including reasonable attorneys’ fees and
disbursements, to the payment in whole or in part of the Secured Obligations, as
set forth in the Credit Agreement, and only after such application and after the
payment by the Administrative Agent of any other amount required by any
Requirement of Law, need the Administrative Agent account for the surplus, if
any, to any Grantor.

(e) Direct Obligation. Neither the Administrative Agent nor any other Secured
Party shall be required to make any demand upon, or pursue or exhaust any right
or remedy against, any Grantor, any other Loan Party or any other Person with
respect to the payment of the Obligations or to pursue or exhaust any right or
remedy with respect to any Collateral therefor or any direct or indirect
guaranty thereof. All of the rights and remedies of the Administrative Agent and
any other Secured Party under any Loan Document shall be cumulative, may be
exercised individually or concurrently and not exclusive of any other rights or
remedies provided by any Requirement of Law. To the extent it may lawfully do
so, each Grantor absolutely and irrevocably waives and relinquishes the benefit
and advantage of, and covenants not to assert against the Administrative Agent
or any Lender, any valuation, stay, appraisement, extension, redemption or
similar laws and any and all rights or defenses it may have as a surety, now or
hereafter existing, arising out of the exercise by them of any rights hereunder.
If any notice of a proposed sale or other disposition of any Collateral shall be
required by law, such notice shall be deemed reasonable and proper if given at
least 10 days before such sale or other disposition.

(f) Commercially Reasonable. To the extent that applicable Requirements of Law
impose duties on the Administrative Agent to exercise remedies in a commercially
reasonable manner, each Grantor acknowledges and agrees that it is not
commercially unreasonable for the Administrative Agent to do any of the
following:

(i) fail to incur significant costs, expenses or other Liabilities reasonably
deemed as such by the Administrative Agent to prepare any Collateral for
disposition or otherwise to complete raw material or work in process into
finished goods or other finished products for disposition;

(ii) fail to obtain Permits, or other consents, for access to any Collateral to
Sell or for the collection or Sale of any Collateral, or, if not required by
other Requirements of Law, fail to obtain Permits or other consents for the
collection or disposition of any Collateral;

(iii) fail to exercise remedies against account debtors or other Persons
obligated on any Collateral or to remove Liens on any Collateral or to remove
any adverse claims against any Collateral;

(iv) advertise dispositions of any Collateral through publications or media of
general circulation, whether or not such Collateral is of a specialized nature
or to contact other Persons, whether or not in the same business as any Grantor,
for expressions of interest in acquiring any such Collateral;

 

   16   

GUARANTY AND SECURITY AGREEMENT

THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

(v) exercise collection remedies against account debtors and other Persons
obligated on any Collateral, directly or through the use of collection agencies
or other collection specialists, hire one or more professional auctioneers to
assist in the disposition of any Collateral, whether or not such Collateral is
of a specialized nature or, to the extent deemed appropriate by the
Administrative Agent, obtain the services of other brokers, investment bankers,
consultants and other professionals to assist the Administrative Agent in the
collection or disposition of any Collateral, or utilize Internet sites that
provide for the auction of assets of the types included in the Collateral or
that have the reasonable capacity of doing so, or that match buyers and sellers
of assets to dispose of any Collateral;

(vi) dispose of assets in wholesale rather than retail markets;

(vii) disclaim disposition warranties, such as title, possession or quiet
enjoyment; or

(viii) purchase insurance or credit enhancements to insure the Administrative
Agent against risks of loss, collection or disposition of any Collateral or to
provide to the Administrative Agent a guaranteed return from the collection or
disposition of any Collateral.

Each Grantor acknowledges that the purpose of this Section 6.1 is to provide a
non-exhaustive list of actions or omissions that are commercially reasonable
when exercising remedies against any Collateral and that other actions or
omissions by the Secured Parties shall not be deemed commercially unreasonable
solely on account of not being indicated in this Section 6.1. Without limitation
upon the foregoing, nothing contained in this Section 6.1 shall be construed to
grant any rights to any Grantor or to impose any duties on the Administrative
Agent that would not have been granted or imposed by this Agreement or by
applicable Requirements of Law in the absence of this Section 6.1.

(g) IP Licenses; Real Property. Solely for the purpose of enabling the
Administrative Agent to exercise rights and remedies under this Section 6.1
(including in order to take possession of, collect, receive, assemble, process,
appropriate, remove, realize upon, Sell or grant options to purchase any
Collateral) at such time as the Administrative Agent shall be lawfully entitled
to exercise such rights and remedies, each Grantor hereby grants to the
Administrative Agent, for the benefit of the Secured Parties, (i) an
irrevocable, nonexclusive license (exercisable during the continuance of an
Event of Default without payment of royalty or other compensation to such
Grantor), including in such license the right to sublicense, use and practice
any Intellectual Property now owned or hereafter acquired by such Grantor and
access to all media in which any of the licensed items may be recorded or stored
and to all Software and programs used for the compilation or printout thereof
and (ii) to the extent each Grantor is permitted to do so, an irrevocable
license (without payment of rent or other compensation to such Grantor) to use,
operate and occupy during the continuance of an Event of Default all Real
Property owned, operated, leased, subleased or otherwise occupied by such
Grantor. In the event that the rights granted to the Administrative Agent under
the nonexclusive license above includes rights in registered U.S. Trademarks,
the Administrative Agent agrees to maintain, or cause to be maintained, the
quality of the respective goods and/or services associated with the use of those
registered U.S. Trademarks at substantially the same level maintained by each
Grantor immediately prior to the Event of Default. The licenses granted in this
Section 6.1(g) shall automatically terminate upon payment in full in cash of all
Obligations, termination of all Commitments and the release of the Collateral as
provided in Section 10.10(b)(iii) of the Credit Agreement.

 

   17   

GUARANTY AND SECURITY AGREEMENT

THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

Section 6.2 Accounts and Payments in Respect of General Intangibles. (a) In
addition to, and not in substitution for, any similar requirement in the Credit
Agreement, if required by the Administrative Agent at any time during the
continuance of an Event of Default, any payment of accounts or payment in
respect of general intangibles, when collected by any Grantor, shall be promptly
(and, in any event, within 2 Business Days) deposited by such Grantor in the
exact form received, duly indorsed by such Grantor to the Administrative Agent,
in a Security Cash Collateral Account, subject to withdrawal by the
Administrative Agent as provided in Section 6.4. Until so turned over, such
payment shall be held by such Grantor in trust for the Administrative Agent,
segregated from other funds of such Grantor. Each such deposit of proceeds of
accounts and payments in respect of general intangibles shall be accompanied by
a report identifying in reasonable detail the nature and source of the payments
included in the deposit.

(b) At any time during the continuance of an Event of Default:

(i) each Grantor shall, upon the Administrative Agent’s request, deliver to the
Administrative Agent all original (or, to the extent not available, a copy
thereof) and other documents evidencing, and relating to, the Contractual
Obligations and transactions that gave rise to any account or any payment in
respect of general intangibles, including all original (or, to the extent not
available, a copy thereof) orders, invoices and shipping receipts and notify
account debtors that the accounts or general intangibles have been collaterally
assigned to the Administrative Agent and that payments in respect thereof shall
be made directly to the Administrative Agent;

(ii) the Administrative Agent may, without notice, at any time during the
continuance of an Event of Default, limit or terminate the authority of a
Grantor to collect its accounts or amounts due under general intangibles or any
thereof and, in its own name or in the name of others, communicate with account
debtors to verify with them to the Administrative Agent’s satisfaction the
existence, amount and terms of any account or amounts due under any general
intangible. In addition, the Administrative Agent may at any time enforce such
Grantor’s rights against such account debtors and obligors of general
intangibles; and

(iii) each Grantor shall take all actions, deliver all documents and provide all
information necessary or reasonably requested by the Administrative Agent to
ensure any Internet Domain Name is registered.

(c) Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each account and each payment in respect of general intangibles to
observe and perform all the conditions and obligations to be observed and
performed by it thereunder, all in accordance with the terms of any agreement
giving rise thereto. No Secured Party shall have any obligation or liability
under any agreement giving rise to an account or a payment in respect of a
general intangible by reason of or arising out of any Loan Document or the
receipt by any Secured Party of any payment relating thereto, nor shall any
Secured Party be obligated in any manner to perform any obligation of any
Grantor under or pursuant to any agreement giving rise to an account or a
payment in respect of a general intangible, to make any payment, to make any
inquiry as to the nature or the sufficiency of any payment received by it or as
to the sufficiency of

 

   18   

GUARANTY AND SECURITY AGREEMENT

THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

any performance by any party thereunder, to present or file any claim, to take
any action to enforce any performance or to collect the payment of any amounts
that may have been assigned to it or to which it may be entitled at any time or
times.

Section 6.3 Pledged Collateral. (a) Voting Rights. During the continuance of an
Event of Default, upon notice by the Administrative Agent to the relevant
Grantor or Grantors, the Administrative Agent or its nominee may exercise
(A) any voting, consent, corporate and other right pertaining to the Pledged
Collateral at any meeting of shareholders, partners or members, as the case may
be, of the relevant issuer or issuers of Pledged Collateral or otherwise and
(B) any right of conversion, exchange and subscription and any other right,
privilege or option pertaining to the Pledged Collateral as if it were the
absolute owner thereof (including the right to exchange at its discretion any
Pledged Collateral upon the merger, amalgamation, consolidation, reorganization,
recapitalization or other fundamental change in the corporate or equivalent
structure of any issuer of Pledged Stock, the right to deposit and deliver any
Pledged Collateral with any committee, depositary, transfer agent, registrar or
other designated agency upon such terms and conditions as the Administrative
Agent may determine), all without liability except to account for property
actually received by it; provided, however, that the Administrative Agent shall
have no duty to any Grantor to exercise any such right, privilege or option and
shall not be responsible for any failure to do so or delay in so doing.

(b) Proxies. In order to permit the Administrative Agent to exercise the voting
and other consensual rights that it may be entitled to exercise pursuant hereto
and to receive all dividends and other distributions that it may be entitled to
receive hereunder, (i) each Grantor shall promptly execute and deliver (or cause
to be executed and delivered) to the Administrative Agent all such proxies,
dividend payment orders and other instruments as the Administrative Agent may
from time to time reasonably request and (ii) without limiting the effect of
clause (i) above, such Grantor hereby grants to the Administrative Agent an
irrevocable proxy to vote all or any part of the Pledged Collateral and to
exercise all other rights, powers, privileges and remedies to which a holder of
the Pledged Collateral would be entitled (including giving or withholding
written consents of shareholders, partners or members, as the case may be,
calling special meetings of shareholders, partners or members, as the case may
be, and voting at such meetings), which proxy shall be effective, automatically
and without the necessity of any action (including any transfer of any Pledged
Collateral on the record books of the issuer thereof) by any other person
(including the issuer of such Pledged Collateral or any officer or agent
thereof) during the continuance of an Event of Default and which proxy shall
only terminate upon the payment in full of the Secured Obligations (other than
Contingent Indemnification Obligations).

(c) Authorization of Issuers. Each Grantor hereby expressly irrevocably
authorizes and instructs, without any further instructions from such Grantor,
each issuer of any Pledged Collateral pledged hereunder by such Grantor to
(i) comply with any instruction received by it from the Administrative Agent in
writing that states that an Event of Default is continuing and is otherwise in
accordance with the terms of this Agreement and each Grantor agrees that such
issuer shall be fully protected from Liabilities to such Grantor in so complying
and (ii) unless otherwise expressly permitted hereby or by the Credit Agreement,
pay any dividend or make any other payment with respect to the Pledged
Collateral directly to the Administrative Agent.

Section 6.4 Proceeds to be Turned over to and Held by Administrative Agent.
Unless otherwise expressly provided in the Credit Agreement or this Security
Agreement, at any

 

   19   

GUARANTY AND SECURITY AGREEMENT

THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

time during the continuance of an Event of Default, all proceeds of any
Collateral received by any Grantor hereunder in cash or Cash Equivalents shall
be held by such Grantor in trust for the Administrative Agent and the other
Secured Parties, segregated from other funds of such Grantor, and shall,
promptly upon receipt by any Grantor, be turned over to the Administrative Agent
in the exact form received (with any necessary endorsement). All such proceeds
of Collateral and any other proceeds of any Collateral received by the
Administrative Agent in cash or Cash Equivalents shall be held by the
Administrative Agent in a Security Cash Collateral Account. All proceeds being
held by the Administrative Agent in a Security Cash Collateral Account (or by
such Grantor in trust for the Administrative Agent) shall continue to be held as
collateral security for the Secured Obligations and shall not constitute payment
thereof until applied as provided in the Credit Agreement.

Section 6.5 Certain Rights. (a) Each Grantor recognizes that the Administrative
Agent may be unable to effect a public sale of any Pledged Collateral by reason
of certain prohibitions contained in the Securities Act and applicable state or
foreign securities laws or otherwise or may determine that a public sale is
impracticable, not desirable or not commercially reasonable and, accordingly,
may resort to one or more private sales thereof to a restricted group of
purchasers that shall be obliged to agree, among other things, to acquire such
securities for their own account for investment and not with a view to the
distribution or resale thereof. Each Grantor acknowledges and agrees that any
such private sale may result in prices and other terms less favorable than if
such sale were a public sale and, notwithstanding such circumstances, agrees
that any such private sale shall be deemed to have been made in a commercially
reasonable manner. The Administrative Agent shall be under no obligation to
delay a sale of any Pledged Collateral for the period of time necessary to
permit the issuer thereof to register such securities for public sale under the
Securities Act or under applicable state securities laws even if such issuer
would agree to do so.

(b) Each Grantor agrees to use its best efforts to do or cause to be done all
such other acts as may be necessary to make such sale or sales of any portion of
the Pledged Collateral pursuant to this Section 6.5 valid and binding and in
compliance with all applicable Requirements of Law. Each Grantor further agrees
that a breach of any covenant contained in this Section 6.5 will cause
irreparable injury to the Administrative Agent and other Secured Parties, that
the Administrative Agent and the other Secured Parties have no adequate remedy
at law in respect of such breach and, as a consequence, that each and every
covenant contained in this Section 6.5 shall be specifically enforceable against
such Grantor, and such Grantor hereby waives and agrees not to assert any
defense against an action for specific performance of such covenants except for
a defense that no Event of Default has occurred under the Credit Agreement. or
that all Guaranteed Obligations have been paid in full in cash.

Section 6.6 Deficiency. Each Grantor shall remain liable for any deficiency if
the proceeds of any sale or other disposition of any Collateral are insufficient
to pay the Secured Obligations and the fees and disbursements of any attorney
employed by the Administrative Agent or any other Secured Party to collect such
deficiency.

ARTICLE VII

THE ADMINISTRATIVE AGENT

Section 7.1 Administrative Agent’s Appointment as Attorney-in-Fact. (a) Each
Grantor hereby irrevocably constitutes and appoints the Administrative Agent and
any Related

 

   20   

GUARANTY AND SECURITY AGREEMENT

THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

Person thereof, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of such Grantor and in the name of such Grantor or in its own name,
exercisable while any Event of Default shall be continuing for the purpose of
carrying out the terms of the Loan Documents, to take any appropriate action and
to execute any document or instrument that may be necessary or desirable to
accomplish the purposes of the Loan Documents, and, without limiting the
generality of the foregoing, each Grantor hereby gives the Administrative Agent
and its Related Persons the power and right, on behalf of such Grantor, without
notice to or assent by such Grantor, to do any of the following when an Event of
Default shall be continuing:

(i) in the name of such Grantor, in its own name or otherwise, take possession
of and indorse and collect any check, draft, note, acceptance or other
instrument for the payment of moneys due under any account or general intangible
or with respect to any other Collateral and file any claim or take any other
action or proceeding in any court of law or equity or otherwise deemed
appropriate by the Administrative Agent for the purpose of collecting any such
moneys due under any account or general intangible or with respect to any other
Collateral whenever payable;

(ii) in the case of any Intellectual Property owned by or licensed to the
Grantors, execute, deliver and have recorded any document that the
Administrative Agent may request to evidence, effect, publicize or record the
Administrative Agent’s security interest in such Intellectual Property and the
goodwill and general intangibles of such Grantor relating thereto or represented
thereby;

(iii) pay or discharge taxes and Liens levied or placed on or threatened against
any Collateral, effect any repair or pay any insurance called for by the terms
of the Credit Agreement (including all or any part of the premiums therefor and
the costs thereof);

(iv) execute, in connection with any sale provided for in Section 6.1 or
Section 6.5, any document to effect or otherwise necessary or appropriate in
relation to evidence the Sale of any Collateral; or

(v)(A) direct any party liable for any payment under any Collateral to make
payment of any moneys due or to become due thereunder directly to the
Administrative Agent or as the Administrative Agent shall direct, (B) ask or
demand for, and collect and receive payment of and receipt for, any moneys,
claims and other amounts due or to become due at any time in respect of or
arising out of any Collateral, (C) sign and indorse any invoice, freight or
express bill, bill of lading, storage or warehouse receipt, draft against
debtors, assignment, verification, notice and other document in connection with
any Collateral, (D) commence and prosecute any suit, action or proceeding at law
or in equity in any court of competent jurisdiction to collect any Collateral
and to enforce any other right in respect of any Collateral, (E) defend any
actions, suits, proceedings, audits, claims, demands, orders or disputes brought
against such Grantor with respect to any Collateral, (F) settle, compromise or
adjust any such actions, suits, proceedings, audits, claims, demands, orders or
disputes and, in connection therewith, give such discharges or releases as the
Administrative Agent may deem appropriate, (G) assign any Intellectual Property
owned by the Grantors or any IP Licenses of the Grantors on such terms and
conditions and in such manner as the Administrative Agent shall in its sole
discretion determine, including the execution and filing of any document
necessary to effectuate or

 

   21   

GUARANTY AND SECURITY AGREEMENT

THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

record such assignment and (H) generally, Sell, grant a Lien on, make any
Contractual Obligation with respect to and otherwise deal with, any Collateral
as fully and completely as though the Administrative Agent were the absolute
owner thereof for all purposes and do, at the Administrative Agent’s option, at
any time or from time to time, all acts and things that the Administrative Agent
deems necessary to protect, preserve or realize upon any Collateral and the
Secured Parties’ security interests therein and to effect the intent of the Loan
Documents, all as fully and effectively as such Grantor might do.

(b) If any Grantor fails to perform or comply with any Contractual Obligation
contained herein, the Administrative Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such Contractual Obligation.

(c) The expenses of the Administrative Agent incurred in connection with actions
undertaken as provided in this Section 7.1, together with interest thereon at a
rate set forth in Section 2.9 (Interest) of the Credit Agreement shall be
payable in accordance with Section 11.3 of the Credit Agreement.

(d) Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue of this Section 7.1. All powers, authorizations and
agencies contained in this Agreement are coupled with an interest and are
irrevocable until this Agreement is terminated and the security interests
created hereby are released.

Section 7.2 Authorization to File Financing Statements. Each Grantor authorizes
the Administrative Agent and its Related Persons, at any time and from time to
time, to file or record financing statements, amendments thereto, and other
filing or recording documents or instruments with respect to any Collateral in
such form and in such offices as the Administrative Agent reasonably determines
appropriate to perfect the security interests of the Administrative Agent under
this Agreement, and such financing statements and amendments may describe the
Collateral covered thereby as “all assets of the debtor”. A photographic or
other reproduction of this Agreement shall be sufficient as a financing
statement or other filing or recording document or instrument for filing or
recording in any jurisdiction. Such Grantor also hereby ratifies its
authorization for the Administrative Agent to have filed any initial financing
statement or amendment thereto under the UCC (or other similar laws) in effect
in any jurisdiction if filed prior to the date hereof.

Section 7.3 Authority of Administrative Agent. Each Grantor acknowledges that
the rights and responsibilities of the Administrative Agent under this Agreement
with respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Administrative Agent and the other
Secured Parties, be governed by the Credit Agreement and by such other
agreements with respect thereto as may exist from time to time among them, but,
as between the Administrative Agent and the Grantors, the Administrative Agent
shall be conclusively presumed to be acting as agent for the Secured Parties
with full and valid authority so to act or refrain from acting, and no Grantor
shall be under any obligation or entitlement to make any inquiry respecting such
authority.

Section 7.4 Duty; Obligations and Liabilities. (a) Duty of Administrative Agent.
The Administrative Agent’s sole duty with respect to the custody, safekeeping
and physical

 

   22   

GUARANTY AND SECURITY AGREEMENT

THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

preservation of the Collateral in its possession shall be to deal with it in the
same manner as the Administrative Agent deals with similar property for its own
account. The powers conferred on the Administrative Agent hereunder are solely
to protect the Administrative Agent’s interest in the Collateral and shall not
impose any duty upon the Administrative Agent to exercise any such powers. The
Administrative Agent shall be accountable only for amounts that it receives as a
result of the exercise of such powers, and neither it nor any of its Related
Persons shall be responsible to any Grantor for any act or failure to act
hereunder, except for their own gross negligence or willful misconduct as
finally determined by a court of competent jurisdiction. In addition, the
Administrative Agent shall not be liable or responsible for any loss or damage
to any Collateral, or for any diminution in the value thereof, by reason of the
act or omission of any warehousemen, carrier, forwarding agency, consignee or
other bailee if such Person has been selected by the Administrative Agent in
good faith.

(b) Obligations and Liabilities with respect to Collateral. No Secured Party and
no Related Person thereof shall be liable for failure to demand, collect or
realize upon any Collateral or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of any Collateral upon the request of
any Grantor or any other Person or to take any other action whatsoever with
regard to any Collateral. The powers conferred on the Administrative Agent
hereunder shall not impose any duty upon any other Secured Party to exercise any
such powers. The other Secured Parties shall be accountable only for amounts
that they actually receive as a result of the exercise of such powers, and
neither they nor any of their respective officers, directors, employees or
agents shall be responsible to any Grantor for any act or failure to act
hereunder, except for their own gross negligence or willful misconduct as
finally determined by a court of competent jurisdiction.

ARTICLE VIII

MISCELLANEOUS

Section 8.1 Reinstatement. Each Grantor agrees that, if any payment made by any
Loan Party or other Person and applied to the Secured Obligations is at any time
annulled, avoided, set aside, rescinded, invalidated, declared to be fraudulent
or preferential or otherwise required to be refunded or repaid, or the proceeds
of any Collateral are required to be returned by any Secured Party to such Loan
Party, its estate, trustee, receiver or any other party, including any Grantor,
under any bankruptcy law, state or federal law, common law or equitable cause,
then, to the extent of such payment or repayment, any Lien or other Collateral
securing such liability shall be and remain in full force and effect, as fully
as if such payment had never been made. If, prior to any of the foregoing,
(a) any Lien or other Collateral securing such Grantor’s liability hereunder
shall have been released or terminated by virtue of the foregoing or (b) any
provision of the Guaranty hereunder shall have been terminated, cancelled or
surrendered, such Lien, other Collateral or provision shall be reinstated in
full force and effect and such prior release, termination, cancellation or
surrender shall not diminish, release, discharge, impair or otherwise affect the
obligations of any such Grantor in respect of any Lien or other Collateral
securing such obligation or the amount of such payment.

Section 8.2 Release of Collateral. (a) At the time provided in clause (b)(iii)
of Section 10.10 (Release of Collateral or Guarantors) of the Credit Agreement,
the Collateral shall be released from the Lien created hereby and this Agreement
and all obligations (other than those expressly stated to survive such
termination) of the Administrative Agent and each Grantor hereunder shall
terminate, all without delivery of any instrument or performance of any act by

 

   23   

GUARANTY AND SECURITY AGREEMENT

THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

any party, and all rights to the Collateral shall revert to the Grantors. Each
Grantor is hereby authorized to file UCC termination statements at such time
evidencing the termination of the Liens so released. At the request of any
Grantor following any such termination, the Administrative Agent shall promptly
deliver to such Grantor any Collateral of such Grantor held by the
Administrative Agent hereunder and execute and deliver to such Grantor such
documents as such Grantor shall reasonably request to evidence such termination.

(b) If the Administrative Agent shall be directed or permitted pursuant to
clause (i) or (ii) of Section 10.10(b) of the Credit Agreement to release any
Lien or any Collateral, such Collateral shall be released from the Lien created
hereby to the extent provided under, and subject to the terms and conditions set
forth in, such clauses (i) and (ii). In connection therewith, the Administrative
Agent, at the request of any Grantor, shall execute and deliver to such Grantor
such documents as such Grantor shall reasonably request to evidence such
release.

(c) At the time provided in Section 10.10(a) of the Credit Agreement and at the
request of the Borrower, a Grantor shall be released from its obligations
hereunder in the event that all the Securities of such Grantor shall be Sold to
any Person that is not an Affiliate of Holdings, the Borrower and the
Subsidiaries of the Borrower in a transaction permitted by the Loan Documents.

Section 8.3 Independent Obligations. The obligations of each Grantor hereunder
are independent of and separate from the Secured Obligations and the Guaranteed
Obligations. If any Secured Obligation or Guaranteed Obligation is not paid when
due, or upon any Event of Default, the Administrative Agent may, at its sole
election, proceed directly and at once, without notice, against any Grantor and
any Collateral to collect and recover the full amount of any Secured Obligation
or Guaranteed Obligation then due, without first proceeding against any other
Grantor, any other Loan Party or any other Collateral and without first joining
any other Grantor or any other Loan Party in any proceeding.

Section 8.4 No Waiver by Course of Conduct. No Secured Party shall by any act
(except by a written instrument pursuant to Section 8.6), delay, indulgence,
omission or otherwise be deemed to have waived any right or remedy hereunder or
to have acquiesced in any Default or Event of Default. No failure to exercise,
nor any delay in exercising, on the part of any Secured Party, any right, power
or privilege hereunder shall operate as a waiver thereof. No single or partial
exercise of any right, power or privilege hereunder shall preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
A waiver by any Secured Party of any right or remedy hereunder on any one
occasion shall not be construed as a bar to any right or remedy that such
Secured Party would otherwise have on any future occasion.

Section 8.5 Amendments and Terminations in Writing. None of the terms or
provisions of this Agreement may be waived, amended, terminated, supplemented or
otherwise modified except in accordance with Section 11.1 of the Credit
Agreement; provided, however, that annexes to this Agreement may be supplemented
(but no existing provisions may be modified and no Collateral may be released)
through Pledge Amendments and Joinder Agreements, in substantially the form of
Annex 1 and Annex 2, respectively, in each case duly executed by the
Administrative Agent and each Grantor directly affected thereby.

Section 8.6 Additional Grantors; Additional Pledged Collateral. (a) Joinder
Agreements. If, at the option of the Borrower or as required pursuant to
Section 7.10 of the Credit Agreement, the Borrower shall cause any Subsidiary
that is not a Grantor to become a

 

   24   

GUARANTY AND SECURITY AGREEMENT

THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

Grantor hereunder, such Subsidiary shall execute and deliver to the
Administrative Agent a Joinder Agreement substantially in the form of Annex 2
and shall thereafter for all purposes be a party hereto and have the same
rights, benefits and obligations as a Grantor party hereto on the Closing Date.

(b) Pledge Amendments. To the extent any Pledged Collateral has not been
delivered as of the Closing Date, such Grantor shall deliver a pledge amendment
duly executed by the Grantor in substantially the form of Annex 1 (each, a
“Pledge Amendment”). Such Grantor authorizes the Administrative Agent to attach
each Pledge Amendment to this Agreement.

Section 8.7 Notices. All notices, requests and demands to or upon the
Administrative Agent or any Grantor hereunder shall be effected in the manner
provided for in Section 11.11 of the Credit Agreement; provided, however, that
any such notice, request or demand to or upon any Grantor shall be addressed to
the Borrower’s notice address set forth in such Section 11.11.

Section 8.8 Successors and Assigns. This Agreement shall be binding upon the
successors and assigns of each Grantor and shall inure to the benefit of each
Secured Party and their successors and assigns; provided, however, that no
Grantor may assign, transfer or delegate any of its rights or obligations under
this Agreement without the prior written consent of the Administrative Agent.

Section 8.9 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Signature pages may be
detached from multiple separate counterparts and attached to a single
counterpart. Delivery of an executed signature page of this Agreement by
facsimile transmission or by Electronic Transmission shall be as effective as
delivery of a manually executed counterpart hereof.

Section 8.10 Severability. Any provision of this Agreement being held illegal,
invalid or unenforceable in any jurisdiction shall not affect any part of such
provision not held illegal, invalid or unenforceable, any other provision of
this Agreement or any part of such provision in any other jurisdiction.

Section 8.11 Governing Law. This Agreement and the rights and obligations of the
parties hereto shall be governed by, and construed and interpreted in accordance
with, the law of the State of New York.

Section 8.12 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES
TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING WITH RESPECT TO, OR DIRECTLY OR
INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH, ANY LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED THEREIN OR RELATED THERETO (WHETHER FOUNDED IN
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
OTHER PARTY AND NO RELATED PERSON OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 8.12.

 

   25   

GUARANTY AND SECURITY AGREEMENT

THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

[SIGNATURE PAGES FOLLOW]

 

   26   

GUARANTY AND SECURITY AGREEMENT

THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Guaranty and
Security Agreement to be duly executed and delivered as of the date first above
written.

 

THE PRINCETON REVIEW, INC.
    as Grantor By:  

/s/ STEPHEN RICHARDS

  Stephen C. Richards   Chief Operating Officer and Chief Financial Officer

[SIGNATURE PAGE TO GUARANTY AND SECURITY AGREEMENT FOR THE PRINCETON REVIEW,
INC.’S

CREDIT AGREEMENT]



--------------------------------------------------------------------------------

TEST SERVICES, INC.   as Grantor By:  

/s/ STEPHEN RICHARDS

  Stephen C. Richards   Vice President and Treasurer

PRINCETON REVIEW OPERATIONS, L.L.C.

        as Grantor

By:  

/s/ STEPHEN RICHARDS

  Stephen C. Richards   President and Chief Operating Officer THE PRINCETON
REVIEW OF ORANGE COUNTY, LLC   as Grantor By:  

/s/STEPHEN RICHARDS

  Stephen C. Richards   Vice President and Treasurer PENN FOSTER, INC.   as
Grantor By:  

/s/ STEPHEN RICHARDS

  Stephen C. Richards   Chief Operating Officer and Treasurer PENN FOSTER
EDUCATION GROUP, INC.   as Grantor By:  

/s/ STEPHEN RICHARDS

  Stephen C. Richards   Vice President and Treasurer

[SIGNATURE PAGE TO GUARANTY AND SECURITY AGREEMENT FOR THE PRINCETON REVIEW,
INC.’S CREDIT AGREEMENT]



--------------------------------------------------------------------------------

ACCEPTED AND AGREED

as of the date first above written:

GENERAL ELECTRIC CAPITAL CORPORATION

        as Administrative Agent

By:  

/s/ PHILIP S. COX

Name:   Philip S. Cox Title:   Duly Authorized Signatory

[SIGNATURE PAGE TO GUARANTY AND SECURITY AGREEMENT FOR THE PRINCETON REVIEW,
INC.’S

CREDIT AGREEMENT]



--------------------------------------------------------------------------------

ANNEX 1

TO

GUARANTY AND SECURITY AGREEMENT1

FORM OF PLEDGE AMENDMENT

This PLEDGE AMENDMENT, dated as of              , 20    , is delivered pursuant
to Section 8.6 of the Guaranty and Security Agreement, dated as of December 7,
2009, by The Princeton Review, Inc. (the “Borrower”), the undersigned Grantor
and the other Affiliates of the Borrower from time to time party thereto as
Grantors in favor of General Electric Capital Corporation, as administrative
agent and collateral agent for the Secured Parties referred to therein (the
“Guaranty and Security Agreement”). Capitalized terms used herein without
definition are used as defined in the Guaranty and Security Agreement.

The undersigned hereby agrees that this Pledge Amendment may be attached to the
Guaranty and Security Agreement and that the Pledged Collateral listed on
Annex 1-A to this Pledge Amendment shall be and become part of the Collateral
referred to in the Guaranty and Security Agreement and shall secure all
Obligations of the undersigned.

The undersigned hereby represents and warrants that each of the representations
and warranties contained in Sections 4.1, 4.2, 4.5 and 4.10 of the Guaranty and
Security Agreement is true and correct and as of the date hereof as if made on
and as of such date.

 

[GRANTOR] By:  

 

Name:   Title:  

 

 

To be used for pledge of Additional Pledged Collateral by existing Grantor.

 

   A1-1   

GUARANTY AND SECURITY AGREEMENT

THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

Annex 1-A

PLEDGED STOCK

 

ISSUER

 

CLASS

 

CERTIFICATE NO(S).

 

PAR VALUE

 

NUMBER OF

SHARES,

UNITS OR

INTERESTS

PLEDGED DEBT INSTRUMENTS

 

ISSUER

 

DESCRIPTION OF DEBT

 

CERTIFICATE NO(S).

 

FINAL MATURITY

 

PRINCIPAL

AMOUNT

 

   A1-2   

GUARANTY AND SECURITY AGREEMENT

THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED

as of the date first above written:

GENERAL ELECTRIC CAPITAL CORPORATION

as Administrative Agent

 

By:  

 

Name:

Title:

 

 

   A1-3   

GUARANTY AND SECURITY AGREEMENT

THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

ANNEX 2

TO

GUARANTY AND SECURITY AGREEMENT

FORM OF JOINDER AGREEMENT

This JOINDER AGREEMENT, dated as of              , 20    , is delivered pursuant
to Section 8.6 of the Guaranty and Security Agreement, dated as of December 7,
2009, by The Princeton Review, Inc. (the “Borrower”) and the Affiliates of the
Borrower from time to time party thereto as Grantors in favor of the General
Electric Capital Corporation, as administrative agent and collateral agent for
the Secured Parties referred to therein (the “Guaranty and Security Agreement”).
Capitalized terms used herein without definition are used as defined in the
Guaranty and Security Agreement.

By executing and delivering this Joinder Agreement, the undersigned, as provided
in Section 8.6 of the Guaranty and Security Agreement, hereby becomes a party to
the Guaranty and Security Agreement as a Grantor thereunder with the same force
and effect as if originally named as a Grantor therein and, without limiting the
generality of the foregoing, as collateral security for the prompt and complete
payment and performance when due (whether at stated maturity, by acceleration or
otherwise) of the Secured Obligations of the undersigned, hereby mortgages,
pledges and hypothecates to the Administrative Agent for the benefit of the
Secured Parties, and grants to the Administrative Agent for the benefit of the
Secured Parties a lien on and security interest in, all of its right, title and
interest in, to and under the Collateral of the undersigned and expressly
assumes all obligations and liabilities of a Grantor thereunder. The undersigned
hereby agrees to be bound as a Grantor for the purposes of the Guaranty and
Security Agreement.

The information set forth in Annex 1-A is hereby added to the information set
forth in Schedules 1 through 6 to the Guaranty and Security Agreement. By
acknowledging and agreeing to this Joinder Agreement, the undersigned hereby
agree that this Joinder Agreement may be attached to the Guaranty and Security
Agreement and that the Pledged Collateral listed on Annex 1-A to this Joinder
Amendment shall be and become part of the Collateral referred to in the Guaranty
and Security Agreement and shall secure all Secured Obligations of the
undersigned.

The undersigned hereby represents and warrants that each of the representations
and warranties contained in Article IV of the Guaranty and Security Agreement
applicable to it is true and correct on and as the date hereof as if made on and
as of such date.

IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be duly
executed and delivered as of the date first above written.

 

[ADDITIONAL GRANTOR] By:  

 

Name:

Title:

 

 

   A2-1   

GUARANTY AND SECURITY AGREEMENT

THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED as of the date first above written:    
[EACH GRANTOR PLEDGING ADDITIONAL COLLATERAL]    

 

By:  

 

Name:

Title:

 

GENERAL ELECTRIC CAPITAL CORPORATION

as Administrative Agent

By:  

 

Name:

Title:

 

 

   A2-2   

GUARANTY AND SECURITY AGREEMENT

THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

ANNEX 3

TO

GUARANTY AND SECURITY AGREEMENT

FORM OF INTELLECTUAL PROPERTY SECURITY AGREEMENT1

THIS [COPYRIGHT] [PATENT] [TRADEMARK] SECURITY AGREEMENT, dated as of         
    , 20    , is made by each of the entities listed on the signature pages
hereof (each a “Grantor” and, collectively, the “Grantors”), in favor of General
Electric Capital Corporation (“GE Capital”), as administrative agent and
collateral agent (in such capacity, together with its successors and permitted
assigns, the “Administrative Agent”) for the Lenders and the L/C Issuers (as
defined in the Credit Agreement referred to below).

W I T N E S S E T H:

WHEREAS, pursuant to the Credit Agreement, dated as of December 7, 2009 (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Borrower, Holdings, the Lenders and the
L/C Issuers from time to time party thereto and GE Capital, as Administrative
Agent for the Lenders and the L/C Issuers, the Lenders and the L/C Issuers have
severally agreed to make extensions of credit to the Borrower upon the terms and
subject to the conditions set forth therein;

WHEREAS, each Grantor (other than the Borrower) has agreed, pursuant to a
Guaranty and Security Agreement of even date herewith in favor of the
Administrative Agent (the “Guaranty and Security Agreement”), to guarantee the
Obligations (as defined in the Credit Agreement) of the Borrower; and

WHEREAS, all of the Grantors are party to the Guaranty and Security Agreement
pursuant to which the Grantors are required to execute and deliver this
[Copyright] [Patent] [Trademark] Security Agreement;

NOW, THEREFORE, in consideration of the premises and to induce the Lenders, the
L/C Issuers and the Administrative Agent to enter into the Credit Agreement and
to induce the Lenders and the L/C Issuers to make their respective extensions of
credit to the Borrower thereunder, each Grantor hereby agrees with the
Administrative Agent as follows:

Section 1. Defined Terms. Capitalized terms used herein without definition are
used as defined in the Guaranty and Security Agreement.

Section 2. Grant of Security Interest in [Copyright] [Trademark] [Patent]
Collateral. Each Grantor, as collateral security for the prompt and complete
payment and performance when due (whether at stated maturity, by acceleration or
otherwise) of the Secured Obligations of such Grantor, hereby mortgages, pledges
and hypothecates to the Administrative Agent for the benefit of the Secured
Parties, and grants to the Administrative Agent for the benefit of the Secured
Parties a Lien on and security interest in, all of its right, title and interest
in, to and under the following Collateral of such Grantor (the “[Copyright]
[Patent] [Trademark] Collateral”):

(a) [all of its Copyrights and all IP Licenses providing for the grant by or to
such Grantor of any right under any Copyright, including, without limitation,
those Copyright registrations and applications for registration referred to on
Schedule 1 hereto;

 

 

1

Separate agreements should be executed relating to each Grantor’s respective
Copyrights, Patents, and Trademarks.

 

A3-1



--------------------------------------------------------------------------------

(b) all renewals, reversions and extensions of the foregoing; and

(c) all income, royalties, proceeds and Liabilities at any time due or payable
or asserted under and with respect to any of the foregoing, including, without
limitation, all rights to sue and recover at law or in equity for any past,
present and future infringement, misappropriation, dilution, violation or other
impairment thereof.]

or

(a) [all of its Patents and all IP Licenses providing for the grant by or to
such Grantor of any right under any Patent, including, without limitation, those
referred to on Schedule 1 hereto;

(b) all reissues, reexaminations, continuations, continuations-in-part,
divisionals, renewals and extensions of the foregoing; and

(c) all income, royalties, proceeds and Liabilities at any time due or payable
or asserted under and with respect to any of the foregoing, including, without
limitation, all rights to sue and recover at law or in equity for any past,
present and future infringement, misappropriation, dilution, violation or other
impairment thereof.]

or

(a) [all of its Trademarks and all IP Licenses providing for the grant by or to
such Grantor of any right under any Trademark, including, without limitation,
those Trademark registrations and applications for registration referred to on
Schedule 1 hereto;

(b) all renewals and extensions of the foregoing;

(c) all goodwill of the business connected with the use of, and symbolized by,
each such Trademark; and

(d) all income, royalties, proceeds and Liabilities at any time due or payable
or asserted under and with respect to any of the foregoing, including, without
limitation, all rights to sue and recover at law or in equity for any past,
present and future infringement, misappropriation, dilution, violation or other
impairment thereof.]

Section 3. Guaranty and Security Agreement. The security interest granted
pursuant to this [Copyright] [Patent] [Trademark] Security Agreement is granted
in conjunction with the security interest granted to the Administrative Agent
pursuant to the Guaranty and Security Agreement and each Grantor hereby
acknowledges and agrees that the rights and remedies of the Administrative Agent
with respect to the security interest in the [Copyright] [Patent] [Trademark]
Collateral made and granted hereby are more fully set forth in the Guaranty and
Security Agreement, the terms and provisions of which are incorporated by
reference herein as if fully set forth herein.

Section 4. Grantor Remains Liable. Each Grantor hereby agrees that, anything
herein to the contrary notwithstanding, such Grantor shall assume full and
complete responsibility for the prosecution, defense, enforcement or any other
necessary or desirable actions in connection with their [Copyrights] [Patents]
[Trademarks] and IP Licenses subject to a security interest hereunder.

 

A3-2



--------------------------------------------------------------------------------

Section 5. Counterparts. This [Copyright] [Patent] [Trademark] Security
Agreement may be executed in any number of counterparts and by different parties
in separate counterparts, each of which when so executed shall be deemed to be
an original and all of which taken together shall constitute one and the same
agreement. Signature pages may be detached from multiple separate counterparts
and attached to a single counterpart.

Section 6. Governing Law. This [Copyright] [Patent] [Trademark] Security
Agreement and the rights and obligations of the parties hereto shall be governed
by, and construed and interpreted in accordance with, the law of the State of
New York.

[SIGNATURE PAGES FOLLOW]

 

A3-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this [Copyright] [Patent]
[Trademark] Security Agreement to be executed and delivered by its duly
authorized officer as of the date first set forth above.

 

Very truly yours,

[GRANTOR]

        as Grantor

By:  

 

Name:   Title:  

[SIGNATURE PAGE TO [COPYRIGHT] [PATENT] [TRADEMARK] SECURITY AGREEMENT]

 

A3-4



--------------------------------------------------------------------------------

ACCEPTED AND AGREED as of the date first above written:    

 

GENERAL ELECTRIC CAPITAL CORPORATION

as Administrative Agent

By:  

 

Name:

Title:

 

[SIGNATURE PAGE TO [COPYRIGHT] [PATENT] [TRADEMARK] SECURITY AGREEMENT]

 

A3-5



--------------------------------------------------------------------------------

ACKNOWLEDGMENT OF GRANTOR

 

STATE OF                           )        )   ss.   
COUNTY OF                       )     

On this      day of              , 20     before me personally appeared
                                , proved to me on the basis of satisfactory
evidence to be the person who executed the foregoing instrument on behalf of
            , who being by me duly sworn did depose and say that he is an
authorized officer of said corporation, that the said instrument was signed on
behalf of said corporation as authorized by its Board of Directors and that he
acknowledged said instrument to be the free act and deed of said corporation.

 

 

Notary Public

[ACKNOWLEDGEMENT OF GRANTOR FOR [COPYRIGHT] [PATENT] [TRADEMARK] SECURITY
AGREEMENT]

 

A3-6



--------------------------------------------------------------------------------

SCHEDULE I

TO

[COPYRIGHT] [PATENT] [TRADEMARK] SECURITY AGREEMENT

[Copyright] [Patent] [Trademark] Registrations

 

A. REGISTERED [COPYRIGHTS] [PATENTS] [TRADEMARKS]

[Include Registration Number and Date]

 

B. [COPYRIGHT] [PATENT] [TRADEMARK] APPLICATIONS

[Include Application Number and Date]

 

C. IP LICENSES

[Include complete legal description of agreement (name of agreement, parties and
date)]

 

   A3-I   

GUARANTY AND SECURITY AGREEMENT

THE PRINCETON REVIEW, INC.